PER CURIAM.
Appellant Charlotte Taylor, pro se plaintiff below, appeals a final order dismissing her complaint with prejudice against ap-pellee, the City of Lake Worth. We reverse because the order does not contain an express written finding of willful noncompliance for dismissal pursuant to Florida Rule of Civil Procedure 1.420(b). See Cummings v. Warren Henry Motors, Inc., 648 So.2d 1230, 1232 (Fla. 4th DCA 1995) (stating “a dismissal of an action as a sanction for violating an order of the court is error where the court fails to make an express written finding of a party’s willful or deliberate refusal to obey a court order”) (citing J.E.I. Airlines, Inc. v. Britton, Cassel, Schantz & Schatzman, P.A., 605 So.2d 1009 (Fla. 4th DCA 1992); Commonwealth Fed. Sav. & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990)); Johnson v. Skarvan, 27 So.3d 178, 179 (Fla. 5th DCA 2010) (reversing dismissal of pro se plaintiffs complaint when order did not contain explicit findings).

Reversed and remanded.

STEVENSON, CIKLIN, JJ., and MORGAN, DAVID C., Associate Judge, concur.